 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Darnell J. Lewis,                               No. CV-20-00223-TUC-CKJ (DTF)
10                    Petitioner,                    REPORT AND RECOMMENDATION
11   v.
12   David C. Shinn, et al.,
13                    Respondents.
14
15         Petitioner Darnell J. Lewis (Lewis or Petitioner) presently incarcerated in Arizona
16   State Prison Complex-Lewis/Stiner Unit in Buckeye, Arizona, filed a Petition for Writ of
17   Habeas Corpus Pursuant to 28 U.S.C. § 2254. (Doc. 1.) Before the Court are the Petition,
18   Respondents’ Limited Answer to Petition for Writ of Habeas Corpus, and Petitioner’s
19   reply. (Docs. 1, 16, 17.) This matter was referred to the undersigned United States
20   Magistrate Judge for a Report and Recommendation. (Doc. 9 at 4.)
21         As more fully set forth below, this Court recommends that the Petition be denied
22   and dismissed.
23                                      BACKGROUND
24   Parole in Arizona
25         Arizona eliminated parole for all offenses committed after January 1, 1994. A.R.S.
26   § 41-1604.09(I) (1994). Accordingly, at the time of Petitioner’s sentence, the only
27   available sentences for first-degree murder were death, natural life, or life with the
28   possibility of “release” after a specified number of years. A.R.S. §§ 13-751(A)(3),
 1   13-1105(D); State v. Martinez, 100 P.3d 30, ¶ 11 (Ariz. App. 2004). “Release” in this
 2   context is not synonymous with parole; it is more akin to commutation. Chaparro v. Shinn,
 3   459 P.3d 50, ¶¶ 13-15 (Ariz. 2020).
 4          However, the State still offered plea agreements with parole and trial courts
 5   continued to sentence defendants to the possibility of parole subsequent to the change in
 6   law. See Michael Kiefer, Hundreds in Arizona Got Life with Parole, a Sentence Barred by
 7   Law. Did State Prisons Just Fix the Problem?, The Republic (Mar. 30, 2017),
 8   https://www.azcentral.com/story/news/local/arizonainvestigations/2017/03/31/arizona
 9   departmentcorrectionslifewithparole/99850694/; Michael Kiefer, Hundreds of People
10   Were Sentenced to Life With Chance of Parole. Just One Problem: It Doesn’t Exist, The
11   Republic    (Mar.     19,    2017),    https://www.azcentral.com/story/news/local/arizona
12   investigations/2017/03/19/mythlifesentencewithparolearizonaclemency/99316310/; Letter
13   from Ariz. Governor Douglas A. Ducey to Ariz. Sec’y of State (Apr. 30, 2018),
14   https://www.azleg.gov/govlettr/53leg/2r/sb1211.pdf (describing upcoming issue with
15   sentences soon being entitled to parole hearings without board in existence). Arizona then
16   enacted A.R.S. § 13-718, which provides that any person sentenced to life with the
17   possibility of parole pursuant to a plea agreement between January 1, 1994, and August 3,
18   2018, is eligible for parole in accordance with their sentence. In 2020, the Arizona Supreme
19   Court clarified that a 1996 sentence including parole eligibility given after a jury trial was
20   “illegally lenient.” Chaparro, 459 P.3d 50, ¶¶ 3, 18. However, because the State had not
21   timely appealed or filed a post-judgment motion, the sentence was final and enforceable,
22   and the defendant was eligible for parole in accordance with his illegally lenient sentence.
23   Id. ¶¶ 18-19, 23.
24   State Trial Court Proceedings
25          Petitioner was charged with first-degree murder occurring on or about November 1,
26   2005. (Doc. 16-1 at 3.) Before trial, the State offered Petitioner a plea agreement. (Doc.
27   1-3 at 20-24.) Petitioner could have pled guilty to second-degree murder and his sentencing
28   range would have been between ten- and twenty-two-years’ imprisonment. Id. at 20.


                                                 -2-
 1   Petitioner rejected the plea offer. (Doc. 1-1 at 2.) After a jury trial, Petitioner was convicted
 2   of first-degree murder and thereafter sentenced to imprisonment for “[l]ife with possibility
 3   of parole after service of no less than 25 years.” (Doc. 1-3 at 33; Doc. 16-1 at 5, 8.) The
 4   Arizona Court of Appeals described the facts underlying Petitioner’s convictions as
 5   follows:
 6                 During the time in question, Lewis lived in an apartment with
                   his father, middle brother (Anthony), and a friend, Robert
 7                 Bustamonte. The victim, Lewis’s younger brother, was
                   seventeen and had been living with a friend’s family for about
 8                 six years.
 9                 On Halloween, October 31, 2005, the victim went to Lewis’s
                   apartment. He and Lewis exchanged angry words until
10                 Anthony intervened, and the victim then drove away. Lewis
                   then told Bustamonte that he wanted to “beat his [brother’s]
11                 ass” and that “[h]e tips me so far. I can only go so far.”
12                 The next morning, Lewis went to the victim’s house and
                   knocked on the door. Adrienne, who lived with the victim,
13                 woke him up and told him that Lewis was there to see him. The
                   victim went outside and walked with Lewis down the street to
14                 an intersection.
15                 Shortly thereafter, as Adrienne was walking her dog down the
                   street, she heard a gunshot from the intersection. As she
16                 approached, she saw Lewis’s arm outstretched with a gun in
                   his hand. Adrienne testified that Lewis had “tilted the gun” and
17                 said, “‘Shut the f---up, Mark’” before firing another shot. She
                   then saw Lewis “running towards his car.” The victim died of
18                 a fatal gunshot wound in his back before police or paramedics
                   arrived.
19
                   Other witnesses heard or saw various parts of the altercation.
20                 A nearby neighbor heard a person angrily yell, “[t]ake that,
                   b----” or “[t]hat’s what you get.” Then he heard two gunshots
21                 and saw Lewis walk to his car and drive away. Another witness
                   heard three gun shots and a voice yell something to the effect
22                 of, “you’re f---ed now, b----.”
23                 Another witness was riding his bicycle through the
                   neighborhood when he passed Lewis and the victim. After
24                 hearing a gunshot, he turned around “and saw one of the
                   individuals kind of bent over as if he had been shot, and then
25                 [he] saw the other individual with his arm outstretched,” heard
                   another gunshot, and saw the victim fall to the ground. That
26                 witness also saw the shooter run back toward a car, get in, and
                   drive away.
27
28   State v. Lewis, No. CA-CR 2007-0018, 2008 WL 4532433, at ¶¶ 2-7 (Ariz. App. Mar. 17,


                                                   -3-
 1   2008) (footnote omitted). The facts as recited by the court of appeals are entitled to a
 2   presumption of correctness. See § 2254(e)(1); Runningeagle v. Ryan, 686 F.3d 758, 763
 3   n.1 (9th Cir. 2012) (rejecting argument that the statement of facts in an Arizona Supreme
 4   Court opinion should not be afforded the presumption of correctness).
 5          After trial, Petitioner filed a Motion for New Trial. (Doc. 1-3 at 27.) He contested
 6   the “improper use of the defendant’s statement to police,” the failure “to give an accident
 7   instruction and failing to give a negligent homicide instruction to the jury,” and giving an
 8   unwarranted flight instruction. Id. at 28-29.
 9   Proceedings in the Arizona Court of Appeals
10          On January 16, 2007, Petitioner filed a notice of appeal. (Doc. 16-1 at 11.) He raised
11   the following issues in his opening brief:
12      (1) “Whether the trial court committed reversible error in allowing the state to display
13          an in-life photograph of the victim.”
14      (2) “Whether appellant was denied his constitutional right to a fair trial by virtue of
15          prosecutorial misconduct.”
16      (3) “Whether the trial court denied appellant his constitutional right to a fair trial by
17          limiting the use of his statement to police for purposes of rehabilitation.”
18   Id. at 14, 26-27. The Arizona Court of Appeals affirmed Petitioner’s convictions and
19   sentences. Lewis, 2008 WL 4532433, at ¶ 40.
20   Proceedings in the Arizona Supreme Court
21          Petitioner filed a pro se petition for review before the Arizona Supreme Court. Id.
22   at 136. The Arizona Supreme Court denied the petition on July 18, 2008. Id. at 178. On
23   August 27, 2008, the mandate was filed. Id. at 180.
24   State Court Post-Conviction Relief Proceedings
25   First PCR Proceeding
26          On July 31, 2008, Petitioner filed his first notice of Post-Conviction Relief (PCR).
27   Id. at 184. On April 15, 2009, his attorney filed a notice that after a review of the record he
28   could not find any “tenable issue for review.” (Doc 16-2 at 3-4.) The trial court granted


                                                  -4-
 1   several extensions for Petitioner to file a pro se PCR petition. Id. at 7. But the court denied
 2   Petitioner’s January 28, 2010 request for an additional extension and summarily dismissed
 3   the matter, concluding that ten months “was a reasonable amount of time within which to
 4   prepare a Rule 32 petition.” Id. The court denied Petitioner’s later motion for
 5   reconsideration. Id. at 8.
 6          The Arizona Court of Appeals granted review but denied relief after finding “no
 7   fault with the [trial] court’s analysis.” State v. Lewis, No. 2 CA-CR 2010-0129, 2010 WL
 8   2892882, at ¶¶ 4-5 (Ariz. App. July 23, 2010). On February 17, 2011, the Arizona Supreme
 9   Court denied Petitioner’s petition for review. (Doc. 16-2 at 14.) On April 11, 2011, the
10   mandate was filed. Id. at 16.
11   Second PCR Proceeding
12          On August 12, 2011, Petitioner filed a second notice of PCR. Id. at 19. On
13   September 13, 2011, the trial court dismissed the notice because it failed to state specific
14   facts to support the claim or any reason why the claims were not raised in the previous
15   petition or in a timely manner. Id. at 57. Petitioner did not appeal the court’s decision. State
16   v. Lewis, No. 2 CA-CR 2012-0485-PR, 2013 WL 1581102, at ¶ 2 (Ariz. App. April 15,
17   2013) (appeal from third PCR proceeding describing procedural history).
18   Third PCR Proceeding
19          On October 3, 2011, Petitioner filed his third notice of PCR. (Doc. 16-2 at 26.) On
20   September 19, 2012, the trial court dismissed the petition because Petitioner raised no
21   colorable claims. Id. at 24. Petitioner filed a motion for rehearing before the trial court.
22   (Doc. 16-3 at 4.) The trial court denied his motion. Id. at 8.
23          The Arizona Court of Appeals granted review but denied relief. Lewis, 2013 WL
24   1581102, at ¶ 6. The appellate court concluded that Petitioner “failed to raise any
25   non-precluded claims in his successive post-conviction relief proceeding.” Id. On October
26   23, 2013, the Arizona Supreme Court denied Petitioner’s petition for review. (Doc. 16-3 at
27   24.) On November 19, 2013, the mandate was filed. Id. at 26.
28


                                                  -5-
 1   Fourth PCR Proceeding
 2          On June 22, 2017, Petitioner initiated his fourth PCR proceeding. Id. at 30. The trial
 3   court dismissed the proceeding stating that “Petitioner has failed to present a material issue
 4   of fact or law that would entitle him to an evidentiary hearing,” and that “Petitioner has
 5   failed to state a colorable claim for relief on any basis.” Id. at 36.
 6   Fifth PCR Proceeding
 7          On March 18, 2019, Petitioner filed his final notice of post-conviction relief. (Doc.
 8   1-3 at 2.) He alleged that he could not contest his illegal sentencing until he learned it was
 9   illegal. Id. at 3. He also urged that the “claims defendant wishe[d] to raise should have been
10   raised by appellate counsel.” Id.
11          On the same day, he filed his Petition for PCR. Id. at 5. He raised the following
12   claims: his counsel failed to properly advise him during plea negotiations and the trial court
13   improperly instructed the jury. Id. at 8-9, 12-15.
14          On April 18, 2019, the trial court dismissed the claim because the claims were
15   precluded. Id. at 37. Petitioner filed a Petition for Review to Arizona Court of Appeals,
16   which raised a claim of ineffective assistance of trial counsel arguing that his trial counsel
17   was ineffective during plea negotiations and a claim that the court erred when instructing
18   the jury. Id. at 47-52.
19          On August 26, 2019, the Arizona Court of Appeals granted review but denied relief.
20   State v. Lewis, No. 2 CA-CR 2019-0114-PR, 2019 WL 4014726, at ¶ 5 (Ariz. App. Aug.
21   26, 2019). The court reasoned that the claims could not be raised in an untimely proceeding.
22   Id. ¶ 4. It also noted that the trial court had “arguably imposed an illegal sentence from
23   which the state did not appeal” by stating Petitioner would be eligible for parole after
24   twenty-five years. Id. at n.1.
25          Petitioner filed a motion for reconsideration to the appellate court. (Doc. 1-3 at
26   38-43.) He claimed that he only requested a time computation once he learned of
27   Viramontes v. Ryan, No. CV-16-00151-TUC, 2019 WL 568944 (D. Ariz. Feb. 12, 2019).
28   Id. at 39. Petitioner attached an “Inmate Time Computation” from June 15, 2019. Id. at 45.


                                                   -6-
 1   The appellate court denied the motion for reconsideration. (Doc. 16-3 at 140.)
 2          Petitioner filed a Petition for Review before the Arizona Supreme Court. (Doc. 1-3
 3   at 55.) He raised the following issues: “whether, in light of A.R.S. § 41-1604.09, a person
 4   convicted of first-degree murder following a jury trial for actions that took place on or after
 5   January 1, 1994, is parole eligible after 25 years when his sentence state[s] he is sentenced
 6   to ‘life without the possibility of parole for 25 years,’” “whether post-conviction relief is
 7   precluded in this matter,” “ineffective assistance of counsel, and court[’]s abuse of
 8   discretion” in improperly instructing the jury. Id. On April 29, 2020, the Arizona Supreme
 9   Court denied Petitioner’s Petition for Review. Id. at 63. The mandate was filed on
10   September 15, 2020. (Doc. 16-3 at 145.)
11   Federal Habeas Corpus Proceeding
12          On May 19, 2020, Petitioner filed a Petition for Writ of Habeas Corpus Pursuant to
13   28 U.S.C. § 2254. (Doc. 1.) He alleges the following grounds for relief:
14          “Ground One: Petitioner was deprived the effective assistance of counsel during
15   plea negotiations. This violated Petitioner’s right to counsel and due process of law, as
16   guaranteed by the 5, 6, and 14 Amendments to the U.S. Constitution.” (Doc. 1-1 at 3.) He
17   argues that his counsel “failed to advise [him] that parole has been abolished in Arizona”
18   and that he would have accepted the plea agreement had his counsel properly informed him
19   of the consequences of going to trial. Id. at 4. Plaintiff does acknowledge that Arizona
20   Department of Corrections has informed him that he is now eligible for parole but contends
21   this does not correct the ineffective assistance of counsel error. Id.
22          “Ground Two: The trial court made errors that resulted in the petitioner being
23   denied a fair trial[.] This was a violation of Petitioner’s Due Process of the United States
24   Constitution (Estelle v. McGuire, 502 U.S. 62 (1991)).” Doc. 1 at 7. Petitioner contends
25   that the trial court erred by failing to instruct the jury on accidental and negligent homicide
26   and by instructing the jury on flight. (Doc. 1-1 at 6.) Petitioner claims that these failures
27   shifted “the burden of persuasion to the defendant on the element of intent.” Id. He
28   contested this issue in a motion for new trial. Id. He argues that this constitutes fundamental


                                                  -7-
 1   error. Id. at 6-7.
 2          Petitioner also notes that even though the conviction became final over a year ago
 3   that the statute of limitations should not bar his petition. Doc. 1 at 13. He urges the Court
 4   to apply equitable tolling. Id. “The widespread confusion surrounding Arizona’s
 5   truth-in-sentencing laws constitutes an extraordinary circumstance, and that he had
 6   diligently pursued relief since learning the relevant facts.” Id. He claims that he “inquired
 7   about his claims once he learned that parole was not available to him, Petitioner quickly
 8   sought relief in the Arizona courts by filing his Fifth notice of PCR as well as submitting
 9   a petition.” Id. at 14. He states that his “diligence continued after the PCR court ruled his
10   petition precluded and denied his claim.” Id.
11                                         TIMELINESS
12          Whether a petition is time-barred by the statute of limitations is a threshold issue
13   that must be resolved before considering other procedural issues or the merits of the
14   individual’s claim. See White v. Klitzkie, 281 F.3d 920, 921-22 (9th Cir. 2002). The
15   Anti-Terrorism and Effective Death Penalty Act’s (AEDPA) one-year statute of limitations
16   applies here. See 28 U.S.C. § 2244(d)(1); see Furman v. Wood, 190 F.3d 1002, 1004 (9th
17   Cir. 1999). The statute of limitations is applied on a claim-by-claim basis. Mardesich v.
18   Cate, 668 F.3d 1164, 1171 (9th Cir. 2012).
19   Accrual Date
20          The limitations period begins to run on the date when “the judgment became final
21   by the conclusion of direct review or the expiration of the time for seeking such review” or
22   when “the date on which the factual predicate of the claim or claims presented could have
23   been discovered through the exercise of due diligence.” § 2244(d)(1)(A), (D). If vital facts
24   could not have been known when a judgment becomes final, then the habeas clock will
25   start ticking when those facts could be discovered through reasonable diligence. Ford v.
26   Gonzalez, 683 F.3d 1230, 1235 (9th Cir. 2012). An issue is discoverable if it is accessible
27   in the circumstances. Id.
28


                                                  -8-
 1          Ground One
 2          Petitioner has alleged that he could not have discovered that his sentence was illegal
 3   until he checked on his rights. (Doc. 1-3 at 3.) The Court agrees that his claim was not
 4   discoverable when his sentence became final.
 5          The Court focuses on when he could have learned, through reasonable diligence,
 6   that the parole system had been abolished. This matter received media attention in March
 7   2017. See Kiefer, Hundreds in Arizona Got Life with Parole, a Sentence Barred by Law.
 8   Did State Prisons Just Fix the Problem?, supra at 2; Kiefer, Hundreds of People Were
 9   Sentenced to Life With Chance of Parole. Just One Problem: It Doesn’t Exist, supra at 2.
10   Then in April 2018, the Governor signed S.B. 1211, which honors plea agreements
11   containing “a stipulation to parole eligibility” for those sentenced between January 1, 1994,
12   and August 3, 2018. A.R.S. § 13-718; Letter from Ariz. Governor Douglas A. Ducey to
13   Ariz. Sec’y of State, supra at 2. Petitioner asserts in his reply that he immediately did
14   research and began preparing his petition after S.B. 1211 was introduced in 2018. (Doc. 17
15   at 3.) S.B. 1211 was introduced on January 18, 2018. S. J., 53d Legs, 2d Reg. Sess. (Jan
16   18, 2018). He further asserts that “[b]efore the enactment of [S.B. 1211] in 2018, Petitioner
17   had no reason to question his sentence or his stages of plea negotiations.” (Doc. 17 at 4.)
18   In his motion for reconsideration before the state appellate court, he contended that he
19   relied on news articles and S.B. 1211 to get his information and diligently pursue relief.
20   (Doc. 1-3 at 39.)
21          With reasonable diligence, Petitioner could have learned of this issue in either
22   March 2017, when this matter received press, or on April 30, 2018, when Governor Ducey
23   signed S.B. 1211. Even applying the later date, the claim in Ground One is untimely absent
24   tolling.
25
26
27
28


                                                 -9-
 1          Ground Two
 2          Petitioner does not present any reason why the claim in Ground Two was not
 3   discoverable until after the conviction was final. (Docs. 1, 1-1.) Further, Petitioner admits
 4   that the claim in Ground Two was presented to the trial court in a motion for new trial on
 5   December 15, 2006. (Doc. 1-1 at 6; Doc. 1-3 at 27.) Hence, the claim in Ground Two
 6   accrued when Petitioner’s judgment was final, which is ninety days from July 18,
 7   2008―October 18, 2008. See Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir. 1999). Ground
 8   Two is untimely unless the time was tolled.
 9   Statutory Tolling
10          “The time during which a properly filed application for State post-conviction or
11   other collateral review with respect to the pertinent judgment or claim is pending shall not
12   be counted toward any period of limitation . . . .” § 2244(d)(2). A postconviction petition
13   that is untimely under state law does not toll the time limits under § 2244(d)(2). Pace v.
14   DiGuglielmo, 544 U.S. 408, 417 (2005). If a subsequent PCR petition asserts new claims,
15   then it is a “new round,” and the time between the petitions is not tolled. Stancle v. Clay,
16   692 F.3d 948, 953 (9th Cir. 2012); Banjo v. Ayers, 614 F.3d 964, 968-69 (9th Cir. 2010).
17          Ground One
18          The appellate court stated that the petition in the fifth PCR proceeding was untimely.
19   Lewis, 2019 WL 4014726, at ¶ 4. The duration of the fifth PCR proceeding is not subject
20   to statutory tolling because it was not properly filed. See Pace, 544 U.S. at 417. Hence,
21   Claim One is untimely, unless the claim is subject to equitable tolling.
22          Ground Two
23          Assuming all five PCR proceedings were properly filed, which as noted above is
24   incorrect, the claims in Ground Two would still be untimely. Between the third and fourth
25   PCR proceeding over three years lapsed. (Doc. 16-3 at 26, 30.) Additionally, between the
26   fourth and fifth PCR proceedings approximately one and a half years passed. Id. at 35, 39.
27   This time would not have been tolled because Petitioner asserted new claims in the fourth
28   and fifth PCR proceedings such that they constituted “new rounds.” See Stancle, 692 F.3d


                                                - 10 -
 1   at 953; Banjo, 614 F.3d at 968-69. Accordingly, more than a year has passed for Ground
 2   Two making the claim untimely. Thus, the Court must now consider if the time for both
 3   grounds has been equitably tolled.
 4   Equitable Tolling
 5          A habeas petitioner may escape his untimely filing by establishing some ground for
 6   equitable tolling. See Holland v. Florida, 560 U.S. 631, 645 (2010) (Section 2244(d) “is
 7   subject to equitable tolling in appropriate cases.”). The petitioner bears the burden of proof
 8   in seeking to equitably toll the AEDPA’s statute of limitations. Pace, 544 U.S. at 418. “To
 9   be entitled to equitable tolling [the petitioner] must show ‘(1) that he has been pursuing his
10   rights diligently, and (2) that some extraordinary circumstance stood in his way’ and
11   prevented timely filing.” Lawrence v. Florida, 549 U.S. 327, 336 (2007) (quoting Pace,
12   544 U.S. at 418). “[T]he threshold necessary to trigger equitable tolling [under the
13   AEDPA] is very high, lest the exceptions swallow the rule.” Waldron-Ramsey v. Pacholke,
14   556 F.3d 1008, 1011 (9th Cir. 2009) (quoting Miranda v. Castro, 292 F.3d 1063, 1066 (9th
15   Cir. 2002)). This is an extremely fact-dependent inquiry, which must be made on a
16   case-by-case basis. Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001); see Holland,
17   560 U.S. at 649-50, 654. An evidentiary hearing is not necessary when the record is amply
18   developed. Roberts v. Marshall, 627 F.3d 768, 773 (9th Cir. 2010).
19          Petitioner does claim that Ground One should be equitably tolled. (Doc. 1 at 13-14.)
20   The Court considers his argument.
21   Diligent Pursuit of Rights
22          Petitioners must act with “reasonable diligence” in pursuing their rights; courts do
23   not require “maximum feasible diligence.” Holland, 560 U.S. at 653 (citations omitted).
24   Petitioners must show they had been “reasonably diligent in pursuing [their] rights not only
25   while an impediment to filing caused by an extraordinary circumstance existed, but before
26   and after as well, up to the time of filing his claim in federal court.” Smith v. Davis, 953
27   F.3d 582, 598-99 (9th Cir.), cert. denied, 141 S. Ct. 878 (2020). This requires petitioners
28   to specify the steps they took to diligently pursue their claims. Roy v. Lampert, 465 F.3d


                                                 - 11 -
 1   964, 972 (9th Cir. 2006) (quoting Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998)).
 2   Courts must consider the “level of care and caution in light of [petitioners’] particular
 3   circumstances.” Smith, 953 F.3d at 599 (quoting Doe v. Busby, 661 F.3d 1001, 1013 (9th
 4   Cir. 2011)).
 5          Here, Petitioner claimed that, after S.B. 1211 was introduced in January 2018, he
 6   “immediately did research and began preparing his petition.” (Doc. 17 at 3.) Petitioner even
 7   admits that he relied on news articles, which were in the public sphere and reasonably
 8   discoverable as early as March 2017, to learn that parole had been abolished. (Doc. 1-3 at
 9   39.) However, he does not explain why his PCR petition was filed almost two years after
10   the media coverage and nearly a year after S.B. 1211 was signed into law. (See Docs. 1,
11   17; Doc. 16-3 at 43-55.) He merely states in a conclusory fashion that he “quickly sought
12   relief in the Arizona courts by filing his [f]ifth notice of PCR as well as submitting a
13   petition.” (Doc. 1 at 14.) Petitioner must be diligent before and after discovering the issue.
14   Smith, 953 F.3d at 598-99. Conclusory statements without specific efforts made as proof
15   of a petitioner’s purported diligence are insufficient to support equitable tolling. See Roy,
16   465 F.3d at 972 (quoting Miller, 141 F.3d at 978).
17          Overall, Petitioner has not shown that he acted with reasonable diligence in pursuing
18   his rights. An evidentiary hearing is not warranted here. See Roberts, 627 F.3d at 773.
19   Extraordinary circumstances
20          “[T]he requirement that extraordinary circumstances ‘stood in his way’ suggests
21   that an external force must cause the untimeliness, rather than, as we have said, merely
22   ‘oversight, miscalculation or negligence on [the petitioner’s] part, all of which would
23   preclude the application of equitable tolling.’” Waldron-Ramsey, 556 F.3d at 1011
24   (alteration in Waldron-Ramsey) (quoting Harris v. Carter, 515 F.3d 1051, 1055 (9th Cir.
25   2008)). Petitioner cites Viramontes, 2019 WL 568944, to show that the “widespread
26   confusion surrounding Arizona’s truth-in-sentencing laws constitutes an extraordinary
27   circumstance.” (Doc. 1 at 13-14.) The Court agrees.
28          Hundreds of defendants were sentenced to parole after the Arizona Legislature had


                                                 - 12 -
 1   abolished it. Viramontes, 2019 WL 568944, at *4. The State even continued to offer parole
 2   as a part of their plea agreements. Letter from Ariz. Governor Douglas A. Ducey to Ariz.
 3   Sec’y of State, supra at 2. This shows confusion was prevalent among well-trained legal
 4   professionals. This error was not short-lived or easily discoverable for someone in
 5   Petitioner’s position. Thus, Petitioner has made a showing of extraordinary circumstances
 6   preventing him from timely filing his petition.
 7          Despite the extraordinary circumstance, the Court recommends dismissing the
 8   petition as untimely. First, it was filed well after the year statute of limitations had already
 9   expired. Second, statutory tolling does not save it from untimeliness. Third, Petitioner has
10   not shown equitable tolling applies to Ground One because he has not shown that he
11   diligently pursued his rights.
12          Petitioner has not argued that Ground Two should be equitably tolled. (Doc. 1 at
13   13-14.) Petitioner was aware of the jury instructions since the trial and even contested them
14   in the motion for new trial in 2006. (Doc. 1-3 at 27.) He has not explained how any
15   extraordinary circumstances prevented him from pursuing it nor has he shown that he
16   diligently pursued it in the decade before he contested them again in the fifth PCR
17   proceeding. So, he failed to satisfy his burden to show equitable tolling is appropriate for
18   Ground Two. See Pace, 544 U.S. at 418. Because Ground Two is not equitably tolled, it is
19   untimely.
20          In an abundance of caution, however, the Court will consider possible preclusion of
21   the claim in Ground One.
22   PROCEDURAL DEFAULT
23          Petitioner acknowledges that his ineffective assistance of trial counsel was decided
24   on procedural grounds, but he asserts that the procedural default is excused by Martinez v.
25   Ryan, 566 U.S. 1 (2012). (Doc. 1-1 at 4-5; Doc. 17 at 5.)
26
27
28


                                                  - 13 -
 1   The Procedural Default Cannot be Excused
 2          Federal habeas review of a procedurally defaulted claim is precluded unless the
 3   default is excused. A procedural default may be excused if a habeas petitioner establishes
 4   either (1) “cause” and “prejudice,” or (2) that a fundamental miscarriage of justice has
 5   occurred. Sawyer v. Whitley, 505 U.S. 333, 339 (1992). “Cause” that is sufficient to excuse
 6   a procedural default is “some objective factor external to the defense” which precludes the
 7   Petitioner’s ability to pursue his claim in state court. Murray v. Carrier, 477 U.S. 478, 488
 8   (1986). “Prejudice” in the habeas context means actual, objective harm resulting from the
 9   alleged error. United States v. Frady, 456 U.S. 152, 170 (1982) (habeas petitioners
10   “shoulder the burden of showing, not merely that the errors . . . created a possibility of
11   prejudice, but that they worked to his actual and substantial disadvantage” and infected
12   state proceedings with errors of constitutional dimension).
13          “Where, under state law, claims of ineffective assistance of trial counsel must be
14   raised in an initial-review collateral proceeding, a procedural default will not bar a federal
15   habeas court from hearing a substantial claim of ineffective assistance at trial if, in the
16   initial-review collateral proceeding, there was no counsel or counsel in that proceeding was
17   ineffective.” Martinez, 566 U.S. at 17. “To overcome the default, a prisoner must also
18   demonstrate that the underlying ineffective-assistance-of-trial-counsel claim is a
19   substantial one, which is to say that the prisoner must demonstrate that the claim has some
20   merit.” Id. at 14. A prisoner must also show that his PCR counsel was deficient. Detrich v.
21   Ryan, 740 F.3d 1237, 1245 (9th Cir. 2013).
22          Here, prior to trial, the State offered Petitioner a plea agreement for second-degree
23   murder with a sentencing range of ten- to twenty-two-years’ imprisonment. (Doc. 1-3 at
24   20.) Petitioner’s trial counsel apparently advised him that if he went to trial, he could be
25   sentenced to life with the possibility of parole after twenty-five years, a sentence that was
26   abolished in 1994. (Doc. 1-1 at 2.) Petitioner rejected the plea offer and proceeded to trial.
27   Id. The trial court sentenced him to life with the possibility of parole after twenty-five
28   years, an illegal sentence. (Doc. 1-3 at 33; Doc. 16-3 at 128.) Because the State never


                                                 - 14 -
 1   appealed the illegally lenient sentence, the state courts lack authority to correct it. See
 2   Chaparro, 459 P.3d 50, ¶ 18; Lewis, 2019 WL 4014726, at n.1.
 3          To establish that trial counsel was constitutionally ineffective under Strickland, “a
 4   defendant must show both deficient performance by counsel and prejudice.” Knowles v.
 5   Mirzayance, 556 U.S. 111, 122 (2009). Deficient performance is established when
 6   counsel’s representation fell below an objective standard of reasonableness. Strickland v.
 7   Washington, 466 U.S. 668, 688 (1984). “During plea negotiations defendants are ‘entitled
 8   to the effective assistance of competent counsel.’” Lafler v. Cooper, 566 U.S. 156, 163
 9   (2012) (quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)). Effective counsel
10   enables defendants to “make a reasonably informed decision whether to accept a plea offer”
11   by informing them of the advantages and disadvantages of the offer. Turner v. Calderon,
12   281 F.3d 851, 880 (9th Cir. 2002) (quoting United States v. Day, 969 F.2d 39, 43 (3d Cir.
13   1992)); see Padilla v. Kentucky, 559 U.S. 356, 371 (2010). Her, trial counsel advised
14   Petitioner that the trial court could sentence him to life with the possibility of parole, which
15   the trial court did. (Doc. 1-1 at 2; Doc. 1-3 at 33.) This was an illegally lenient sentence.
16   See Chaparro, 459 P.3d 50, ¶ 18; Lewis, 2019 WL 4014726, at n.1. While the advice was
17   legally incorrect, it accurately described what could and did occur in the case. Hence,
18   Petitioner had sufficient information to make an informed decision in rejecting a favorable
19   plea agreement, which he did. Petitioner has not presented a substantial ineffective-
20   assistance-of-trial-counsel claim.
21          Because        Petitioner       has        not       presented       a       substantial
22   ineffective-assistance-of-trial-counsel claim, the procedural default of the claim in Ground
23   One cannot be excused. Thus, the petition must be dismissed.
24   RECOMMENDATION
25          Petitioner’s claims in grounds One and Two are untimely. Further, his claim in
26   Ground One is procedurally defaulted without excuse. Accordingly, it is recommended that
27   the district court, after its independent review, deny and dismiss Petitioner’s Petition.
28          Pursuant to Rule 72(b)(2), Fed. R. Civ. P., any party may serve and file written


                                                  - 15 -
 1   objections within fourteen days of being served with a copy of the Report and
 2   Recommendation. A party may respond to the other party’s objections within fourteen
 3   days. No reply brief shall be filed on objections unless leave is granted by the district court.
 4   If objections are not timely filed, they may be deemed waived. The Clerk of Court is
 5   directed to terminate the referral of this matter. Filed objections should bear the following
 6   case number: 4:20-cv-00223-TUC-CKJ.
 7          Dated this 21st day of June, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 16 -
